UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2013 Commission file number 0-11254 COPYTELE, INC. (Exact name of registrant as specified in its charter) Delaware 11-2622630 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 900 Walt Whitman Road Melville, NY 11747 (Address of principal executive offices) (Zip Code) (631) 549-5900 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer[] Non-accelerated filer[] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. On June 7, 2013, the registrant had outstanding 199,959,796 shares of Common Stock, par value $.01 per share, which is the registrant’s only class of common stock. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Item 1. Financial Statements . Condensed Consolidated Balance Sheets as of April 30, 2013 (Unaudited) and October 31, 2012 3 Condensed Consolidated Statements of Operations and Comprehensive Loss (Unaudited) for the six months ended April 30, 2013 and 2012 4 Condensed Consolidated Statements of Operations and Comprehensive Loss (Unaudited) for the three months ended April 30, 2013 and 2012 5 Condensed Consolidated Statement of Shareholders’ Deficiency (Unaudited) for the six months ended April 30, 2013 6 Condensed Consolidated Statements of Cash Flows (Unaudited) for the six months ended April 30, 2013 and 2012 7 Notes to Condensed Consolidated Financial Statements (Unaudited) 8 – 33 Item 2 . Management's Discussion and Analysis of Financial Condition and Results of Operations . 34 Item 3 . Quantitative and Qualitative Disclosures About Market Risk. 48 Item 4 . Controls and Procedures . 48 PART II. OTHER INFORMATION 49 Item 1 . Legal Proceedings . 49 Item 1A. Risk Factors. 49 Item 2 . Unregistered Sales of Equity Securities and Use of Proceeds. 49 Item 3. Defaults Upon Senior Securities. 50 Item 4. Mine Safety Disclosures. 50 Item 5. Other Information. 51 Item 6. Exhibits. 51 SIGNATURES 52 2 Table of Contents PART I. FINANCIAL INFORMATION Item 1. Financial Statements. COPYTELE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) April 30, October 31, ASSETS 2013 2012 Current assets: Cash and cash equivalents $ 1,273,752 $ 339,693 Short-term investment in certificates of deposit - 500,000 Prepaid expenses and other current assets 52,121 82,326 Total current assets 1,325,873 922,019 Investment in Videocon Industries Limited global depository receipts, at market value 6,020,777 4,728,367 Property and equipment, net of accumulated depreciation of $41,148 and $2,185,525 respectively 7,716 10,290 Total assets $ 7,354,366 $ 5,660,676 LIABILITIES AND SHAREHOLDERS' DEFICIENCY Current liabilities: Accounts payable $ 534,046 $ 304,523 Accrued liabilities 609,951 330,616 Derivative liability, at fair value 970,000 - Deferred revenue, non-refundable license fees 1,187,320 1,187,320 Total current liabilities 3,301,317 1,822,459 Contingencies (Note 10) Other liabilities 45,600 - Convertible debentures due September 2016, net of discount of $-0- and $717,727, respectively - 32,273 Convertible debentures due January 2015, net of discount of $1,311,421 453,579 - Loan payable to related party (Note 1) 5,000,000 5,000,000 Shareholders’ deficiency: Preferred stock, par value $100 per share; 500,000 shares authorized; no shares issued or outstanding - - Common stock, par value $.01 per share; 300,000,000 shares authorized; 199,889,796 and 184,979,037 shares issued and outstanding, respectively 1,998,898 1,849,790 Additional paid-in capital 130,571,008 127,693,160 Loan receivable from related party (Note 1) (5,000,000) (5,000,000) Accumulated deficit (129,654,762) (125,083,322) Accumulated other comprehensive income (loss) 638,726 (653,684) Total shareholders’ deficiency (1,446,130) (1,194,056) Total liabilities and shareholders’ deficiency $ 7,354,366 $ 5,660,676 The accompanying notes are an integral part of these condensed consolidated financial statements 3 Table of Contents COPYTELE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (UNAUDITED) For the Six Months Ended April 30, 2013 2012 Net revenue Revenue from sales of encryption products, net $ 2,130 $ 3,925 Display technology license fee - 693,340 Total net revenue 2,130 697,265 Cost of revenue and operating expenses Cost of encryption products sold 27,067 1,234 Research and development expenses - 1,253,890 Selling, general and administrative expenses 3,898,887 1,207,595 Total cost of revenue and operating expenses 3,925,954 2,462,719 Loss from operations (3,923,824) (1,765,454) Change in fair value of derivative liability 210,000 - Interest expense (857,653) - Interest income 37 2,260 Loss before income taxes (4,571,440) (1,763,194) Provision for income taxes - - Net loss (4,571,440) (1,763,194) Other comprehensive income (loss): Unrealized gain (loss) on investment in Videocon Industries Limited global depository receipts 1,292,410 (517,562) Total comprehensive loss $ (3,279,030) $ (2,280,756) Net loss per share: Basic and diluted $ (0.02) $ (0.01) Weighted average common shares outstanding: Basic and diluted 188,674,589 179,435,408 The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Table of Contents COPYTELE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (UNAUDITED) For the Three Months Ended April 30, 2013 2012 Net revenue Revenue from sales of encryption products, net $ - $ 1,400 Display technology license fee - 246,670 Total net revenue - 248,070 Cost of revenue and operating expenses Cost of encryption products sold - 497 Research and development expenses - 604,211 Selling, general and administrative expenses 1,851,025 521,560 Total cost of revenue and operating expenses 1,851,025 1,126,268 Loss from operations (1,851,025) (878,198) Change in fair value of derivative 210,000 - Interest expense (835,458) - Interest income 30 1,089 Loss before income taxes (2,476,453) (877,109) Provision for income taxes - - Net loss $ (2,476,453) $ (877,109) Other comprehensive income (loss): Unrealized gain (loss) on investment in Videocon Industries Limited global depository receipts 290,194 (412,853) Total comprehensive loss $ (2,186,259) $ (1,289,962) Net loss per share: Basic and diluted $ (0.01) $ ( 0.00) Weighted average common shares outstanding: Basic and diluted 191,654,954 180,597,215 The accompanying notes are an integral part of these condensed consolidated financial statements. 5 Table of Contents COPYTELE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF SHAREHOLDERS’ DEFICIENCY FOR THE SIX MONTHS ENDED APRIL 30, 2013 (UNAUDITED) Additional Paid-in Capital Receivable From Related Party Other Comprehensive Income (Loss) Total Shareholders’ Deficiency Common Stock Accumulated Deficit Shares Par Value Balance, October 31, 2012 184,979,037 $1,849,790 $127,693,160 ($5,000,000) ($125,083,322) ($653,684) ($1,194,056) Stock option compensation to employees - - 1,027,832 - - - 1,027,832 Stock option compensation to consultants - - 427,128 - - - 427,128 Common stock issued to consultants 250,000 2,500 49,375 - - - 51,875 Common stock issued upon exercise of stock options 90,000 900 12,150 - - - 13,050 Sale of common stock to Aspire Capital Fund, LLC, net of expense 2,500,000 25,000 433,325 - - - 458,325 Common stock issued to Aspire Capital Fund, LLC, as consideration 3,500,000 35,000 (35,000) - Common stock issued upon conversion of convertible debentures 8,152,170 81,522 668,478 - - - 750,000 Common stock issued in payment of interest on convertible debentures 218,589 2,186 32,575 - - - 34,761 Common stock issued to acquire patent license 200,000 2,000 40,000 - - - 42,000 Warrants issued in connection with issuance of convertible debentures - - 221,985 - - - 221,985 Unrealized gain on investment in Videocon Industries Limited global depository receipts (Note 4) - 1,292,410 1,292,410 Net loss - (4,571,440) - (4,571,440) Balance, April 30, 2013 199,889,796 $1,998,898 $130,571,008 ($5,000,000) ($129,654,762) $638,726 ($1,446,130) The accompanying notes are an integral part of these condensed consolidated financial statements. 6 Table of Contents COPYTELE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the six months ended April 30, 2013 2012 Cash flows from operating activities: Payments to suppliers, employees and consultants $ (1,805,659) $ (1,553,792) Cash received from sales of products and services 2,130 3,925 Interest received 792 - Net cash used in operating activities (1,802,737) (1,549,867) Cash flows from investing activities: Disbursements to acquire short-term investments in certificates of deposit - (1,000,000) Proceeds from maturities of short-term investments in U.S. government securities and certificates of deposit 500,000 1,699,706 Proceeds from sale of Digital Info Security Co. Inc. common stock 1,135 - Payments for purchases of property and equipment (714) (1,600) Net cash provided by investing activities 500,421 698,106 Cash flows from financing activities: Proceeds from issuance of convertible debentures 1,765,000 - Proceeds from sale of common stock, net of expense 458,325 - Proceeds from exercise of stock options 13,050 208,450 Net cash provided by financing activities 2,236,375 208,450 Net increase (decrease) in cash and cash equivalents 934,059 (643,311) Cash and cash equivalents at beginning of year 339,693 774,040 Cash and cash equivalents at end of period $ 1,273,752 $ 130,729 Reconciliation of net loss to net cash used in operating activities: Net loss $ (4,571,440) $ (1,763,194) Stock option compensation to employees 1,027,832 111,105 Stock option compensation to consultants 427,128 - Common stock issued to employees pursuant to stock incentive plans - 524,609 Common stock issued to consultants 51,875 39,607 Common stock issued to acquire patent license 42,000 - Warrants issued for fees in connection with issuance of convertible debentures 7,166 - Provision for excess inventory 26,490 - Amortization of convertible debenture discount 801,125 - Common stock issued to pay interest on convertible debentures 34,761 - Other 2,153 3,433 Change in operating assets and liabilities: Prepaid expenses and other current assets 3,715 (10,341) Accounts payable and accrued liabilities 508,858 238,254 Derivative liability (210,000) - Deferred revenue - (693,340) Other liabilities 45,600 - Net cash used in operating activities $ (1,802,737) $ (1,549,867) Supplemental disclosure of non-cash financing actives: Common stock issued upon conversion of debentures $ 750,000 $ - Fair value of debenture embedded conversion feature $ 1,180,000 $ - Relative fair value of convertible debenture warrant $ 214,819 $ - The accompanying notes are an integral part of these condensed financial statements. 7 Table of Contents NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. BUSINESSANDFUNDING Description of Business and Basis of Presentation As used herein, “we,” “us,” “our,” the “Company” and “CopyTele” refers to CopyTele, Inc.Our principal operations include the development, acquisition, licensing, and enforcement of patented technologies.While in the past, the primary operations of the Company involved licensing in connection with the development of patented technologies, the primary operations of the Company are now patent licensing in connection with the unauthorized use of patented technologies and patent enforcement. We expect to first generate revenues and related cash flows from the licensing and enforcement of patents that we currently own, and thereafter from patents and patent rights that we acquire from third parties.We are continuing to develop our patent portfolios through the filing and prosecution of patent applications and have initiated and will continue toinitiate lawsuits, if necessary, to prevent the unauthorized use of our patented technologies. The changes in the primary operations of the Company included elimination of product development efforts, accordingly, we are no longer incurring research and development expenses.Certain of our patents are encumbered due to arrangements previously entered into by the Company. Where we are able, we will take the steps necessary to remove any encumbrances that may inhibit our patent licensing and enforcement efforts. We have obtained and will continue to obtain the rights to license and enforce additional patents from third parties, and when necessary, will assist such parties in the further development of their patent portfolios through the filing of additional patent applications. In the ordinary course of business we have initiated and will likely continue to initiate additional patent enforcement actions against unauthorized users of patented technologies on our own behalf and in conjunction with such third parties. During the six months ended April 30, 2013, we disposed of approximately $2,144,000 of fully depreciated assets, which primarily related to research and development activities.In addition, we have vacated and returned a substantial portion of our facilities to the landlord for possible re-letting and, during the first quarter of fiscal year 2013, recorded an expense of approximately $186,000 related to future rentals of unused leased facilities. The condensed consolidated financial statements include the accounts of CopyTele, Inc. and its wholly owned subsidiaries, CopyTele International Ltd. (“CopyTele International”), CopyTele Marketing Inc. (“CopyTele Marketing”), CTI Patent Acquisition Corporation and Secure Web Conference Corporation.CopyTele International and CopyTele Marketing were incorporated in the British Virgin Islands in fiscal year 2007.CopyTele International was formed for the purpose of holding an investment in global depository receipts of Videocon Industries Limited, an Indian company (“Videocon”).CTI Patent Acquisition Corporation and Secure Web Conference Corporation were formed during the second quarter of fiscal year 2013 for the purpose of acquiring and licensing and enforcing patented technologies including patents and patent rights obtained from third parties.As of April 30, 2013, CopyTele Marketing was inactive.All significant intercompany transactions have been eliminated in consolidation. 8 Table of Contents During the quarter ended April 30, 2013, the Company, through its wholly owned subsidiary, CTI Patent Acquisition Corporation (“CTIPAC”), entered into two separate exclusive license agreements pursuant to which it acquired the rights to patent portfolios relating to (i) loyalty awards programs commonly provided by airlines, credit card companies, hotels, retailers, casinos, and others, and (ii) window frames commonly used in manufactured housing and replacement windows.In exchange, the respective licensors will receive a percentage of all net amounts received by CTIPAC from the licensing and enforcement of each patent portfolio.In accordance with ASC 845-10-30-8, management determined that neither the fair value of the nonmonetary assets transferred nor the fair value of a nonmonetary assets received in exchange were determinable within reasonable limits, and as a result, no amounts have been reflected in the accompanying financial statements related to the acquisition of these two patent portfolios. The results of operations for interim periods presented are not necessarily indicative of the results that may be expected for a full year or any interim period.Reference is made to the audited consolidated financial statements and notes thereto included in our Annual Report on Form 10-K for the fiscal year ended October 31, 2012, for more extensive disclosures than contained in these condensed consolidated financial statements. Unless otherwise indicated, all references in this Form 10-Q to “dollars” or “$” refer to US dollars. Funding and Management’s Plans Since our inception, we have met our liquidity and capital expenditure needs primarily through the proceeds from sales of common stock, upon exercise of warrants, the issuance of convertible debentures, and upon the exercise of stock options. In addition we have generated limited cash flows from sales of our encryption products and from license fees related to our display technology pursuant to the Videocon License Agreement (as defined below) and the AUO License Agreements (as defined below). On April 23, 2013, we entered into a common stock purchase agreement (the “Stock Purchase Agreement”) with Aspire Capital Fund LLC (“Aspire Capital”), which provides that Aspire Capital is committed to purchase up to an aggregate of $10 million of shares of our common stock over the two-year term of the agreement. In consideration for entering into the Stock Purchase Agreement, concurrently with the execution of the agreement, we issued to Aspire Capital 3,500,000 shares of our common stock with a fair value of $700,000 as a commitment fee. Upon execution of the Stock Purchase Agreement, Aspire Capital purchased 2,500,000 shares on April 23, 2013 for $500,000. Before we can sell any additional shares under the Stock Purchase Agreement, we must have a registration statement covering the shares issued to Aspire Capital declared effective by the Securities and Exchange Commission (the “SEC”). 9 Table of Contents Under the Stock Purchase Agreement there are two ways that we can elect to sell shares of common stock to Aspire Capital.On any business day we can select: (1)through a regular purchase of up to 200,000 shares (but not to exceed $200,000) at a known price based on the market price of our common stock prior to the time of each sale, and (2)through a volume-weighted average price, or VWAP, purchase of a number of shares up to 30% of the volume traded on the purchase date at a price equal to the lesser of (i) the closing sale price on the purchase date or (ii) 95% of the VWAP for such purchase date.The Company can only require a VWAP purchase if the closing sale price for our Common Stock on the notice day for the VWAP purchase is higher than $0.50 and the Company has also submitted a regular purchase notice to Aspire Capital in the amount of 200,000 shares on the notice date for the VWAP purchase. The number of shares covered by and the timing of, each purchase notice are determined by us, at our sole discretion.The Company cannot execute any sales under the Stock Purchase Agreement when the closing for our common stock is less than $0.15.Aspire Capital has no right to require any sales from us, but is obligated to make purchases as directed in accordance with the Stock Purchase Agreement.The Stock Purchase Agreement may be terminated by us at any time, at our discretion, without any cost or penalty.We incurred expenses of approximately $42,000 in connection with the execution of the Stock Purchase Agreement in addition to the 3,500,000 shares of our common stock we issued as a commitment fee. During the six months ended April 30, 2013, our cash used in operating activities was approximately $1,803,000.This resulted from payments to suppliers, employees and consultants of approximately $1,806,000, which was partially offset by cash of approximately $2,000 received from collections of accounts receivable related to sales of encryption products and interest received of approximately $1,000.Our cash provided by investing activities during the six months ended April 30, 2013 was approximately $500,000, which resulted from approximately $500,000 received upon the sale or maturities of short-term investments consisting of certificates of deposit and approximately $1,000 received from the sale of Digital Info Security Co. Inc. common stock partially offset by purchases of equipment of approximately $1,000.Our cash provided by financing activities during the six months ended April 30, 2013 was approximately $2,236,000, which resulted from cash received from the issuance of convertible debentures and warrants in a private placement of $1,765,000, the sale of common stock of $500,000 less expenses incurred of approximately $42,000 and approximately $13,000 from cash received upon the exercise of employee stock options. As a result, our cash, cash equivalents and short-term investments at April 30, 2013 increased by approximately $434,000 to approximately $1,274,000 from approximately $840,000 at October 31, 2012. 10 Table of Contents Total employee compensation expense for the six-month periods ended April 30, 2013 and 2012 was approximately $1,690,000 and $1,344,000, respectively, and for the three-month periods ended April 30, 2013 and 2012 was approximately $871,000 and $631,000, respectively. During the six-months ended April 30, 2013 and 2012, a significant portion of employee compensation consisted of the issuance of stock and stock options to employees.We recorded stock-based compensation expense, related to stock awards granted to employees, for the six-month periods ended April 30, 2013 and 2012 of approximately $-0- and $525,000, respectively, and for the three-month periods ended April 30, 2013 and 2012 of approximately $-0- and $119,000, respectively.We recorded stock-based compensation expense, related to stock options granted to employees and directors, for the six-month periods ended April 30, 2013 and 2012 of approximately $1,028,000 and $111,000 respectively, and for the three-month periods ended April 30, 2013 and 2012 of approximately $555,000 and $30,000, respectively. Based on currently available information, we believe that our existing cash and cash equivalents, together with expected cash flows from the Stock Purchase Agreement with Aspire Capital and expected cash flows from patent licensing and enforcement, and other potential sources of cash flows will be sufficient to enable us to continue our patent licensing and enforcement activities for at least 12 months. However, our projections of future cash needs and cash flows may differ from actual results.If current cash on hand and cash that may be generated from the Stock Purchase Agreement and from patent licensing and enforcement activities are insufficient to satisfy our liquidity requirements, we may seek to sell our investment securities or other financial assets or our debt or additional equity securities or obtain loans from various financial institutions where possible.The sale of additional equity securities or convertible debt could result in dilution to our shareholders.We can give no assurance that we will generate sufficient cash flows in the future (through licensing and enforcement of patents, or otherwise) to satisfy our liquidity requirements or sustain future operations, or that other sources of funding, such as sales of equity or debt, would be available, if needed, on favorable terms or at all. We can also give no assurance that we will have sufficient funds to repay our convertible debt at maturity in fiscal year 2015.If we cannot obtain such funding if needed or if we cannot sufficiently reduce operating expenses, we would need to curtail or cease some or all of our operations. As shown in the accompanying condensed consolidated financial statements, as of October 31, 2012 we had an accumulated deficit of approximately $125,083,000 and a net shareholders’ deficiency of approximately $1,194,000. These and the other factors described in our Annual Report on Form10-K for the fiscal year ended October 31, 2012 raised substantial doubt about our ability to continue as a going concern. Management’s plans in regard to these matters are set forth above.The accompanying condensed financial statements have been prepared assuming that we will continue as a going concern and do not include any adjustments that might result from the outcome of this uncertainty. The report from KPMG LLP, the Company’s former independent registered public accountants, dated January 29, 2013, included in our Annual Report on Form10-K for the fiscal year ended October 31, 2012, included an explanatory paragraph related to our ability to continue as a going concern. 11 Table of Contents AU Optronics Corp. In May 2011, we entered into an Exclusive License Agreement (the “EPD License Agreement”) and a License Agreement (the “Nano Display License Agreement”) with AUO Optronics Corp., a Taiwanese company (“AUO”), (together the “AUO License Agreements”).Under the EPD License Agreement, we provided AUO with an exclusive, non-transferable, worldwide license of our E-Paper ® Electrophoretic Display patents and technology, in connection with AUO jointly developing products with CopyTele, including the right to sublicense the technology to third parties in connection with the joint development of such products.Under the Nano Display License Agreement, we provided AUO with a non-exclusive, non-transferable, worldwide license of our nFED Display patents and technology, in connection with AUO jointly developing products with CopyTele, with the right to consent to the granting of licenses of the technology to third parties. Under the AUO License Agreements, AUO agreed to pay CopyTele an aggregate license fee of up to $10 million, of which $3 million was paid by AUO in June 2011 and the remaining $7 million would have been payable upon completion of certain conditions for the respective technologies, in each case subject to a 20% foreign withholding tax. Accordingly, in June 2011 we received a payment from AUO, net of the withholding tax, of $2.4 million.In addition, the AUO License Agreements also provided for the basis for royalty payments by AUO to CopyTele. On January 28, 2013, we terminated the AUO License Agreements due to numerous alleged material and continual breaches of the agreements by AUO. On January 28, 2013, we also filed a lawsuit in the United States Federal District Court for the Northern District of California against AUO and E Ink Corporation in connection with the AUO License Agreements, alleging breach of contract and other charges, and we are seeking compensatory, punitive, and treble damages (the “AUO/E Ink Lawsuit”). For more details on the AUO/E Ink Lawsuit, please see Note 10, “Contingences” herein. We can give no assurance as to the outcome of this litigation. Related Party Transactions with Videocon Industries Limited In November 2007, we entered into a Technology License Agreement (as amended in May 2008), (the “Videocon License Agreement”) with Videocon. In April 2008, the Indian Government approved the Videocon License Agreement. Under the Videocon License Agreement, we provided Videocon with a non-transferable, worldwide license of our technology for thin, flat, low voltage phosphor, nFED Display (the “Videocon Licensed Technology”), for Videocon to produce and market products incorporating displays utilizing the Videocon Licensed Technology. With the approval and support of Videocon, we entered into the Nano Display License Agreements for AUO to utilize their production facilities to produce our nFED Display for their own products and potentially for Videocon products. Additional licenses of the Videocon Licensed Technology to third parties require the joint agreement of CopyTele and Videocon and may require the consent of AUO, depending upon the outcome of CopyTele’s termination of the Nano Display License Agreement and the AUO/E Ink Lawsuit. 12 Table of Contents Under the terms of the Videocon License Agreement, we were scheduled to receive a license fee of $11 million from Videocon, payable in installments over a 27 month period and an agreed upon royalty from Videocon based on display sales by Videocon. The initial installment was received in May 2008 however; certain license fee payments were subsequently deferred.The deferral of the license fee payments is no longer in effect; however, we cannot give any assurance that additional license fee payments will be received.No such license fee payments were received from Videocon during the six months ended April 30, 2013 and fiscal years ended October 31, 2012 and 2011. As of April 30, 2013, we have received aggregate license fee payments from Videocon of $3.2 million and $7.8 million remains owed to us.We are not presently involved in development efforts with Videocon and it is not anticipated that such efforts will be resumed in the future.We have entered into discussions with Videocon regarding the disposition of the Videocon License Agreement. At the same time we entered into the Videocon License Agreement in November 2007, we also entered into a Share Subscription Agreement (the “Share Subscription Agreement”) with Mars Overseas Limited, an affiliate of Videocon (“Mars Overseas”).Under the Share Subscription Agreement, Mars Overseas purchased 20,000,000 unregistered shares of our common stock (the “CopyTele Shares”) from us for an aggregate purchase price of $16,200,000.Also in November 2007, our wholly-owned subsidiary, CopyTele International Ltd. (“CopyTele International”), entered into a GDR Purchase Agreement with Global EPC Ventures Limited (“Global”), for CopyTele International to purchase from Global 1,495,845 global depository receipts of Videocon (the “Videocon GDRs”) for an aggregate purchase price of $16,200,000. For the purpose of effecting a lock up of the Videocon GDRs and CopyTele Shares (collectively, the “Securities”) for a period of seven years, and therefore restricting both parties from selling or transferring the Securities during such period, CopyTele International and Mars Overseas entered into two Loan and Pledge Agreements in November 2007. The Videocon GDRs are to be held as security for a loan in the principal amount of $5,000,000 from Mars Overseas to CopyTele International, and the CopyTele Shares are similarly held as security for a loan in the principal amount of $5,000,000 from CopyTele International to Mars Overseas. The loans are for a period of seven years, do not bear interest, and prepayment of the loans will not release the lien on the Securities prior to end of the seven year period. The loan agreements provide for customary events of default, which may result in forfeiture of the Securities by the defaulting party, and also provide for the transfer to the respective parties, free and clear of any encumbrances under the agreements, any dividends, distributions, rights or other proceeds or benefits in respect of the Securities. The loan receivable from Mars Overseas is classified as a contra-equity under shareholders’ deficiency in the accompanying condensed consolidated balance sheet because the loan receivable is secured by the CopyTele Shares and the Share Subscription Agreement and Loan and Pledge Agreement were entered into concurrently. We have entered into discussions with Videocon regarding the disposition of the Subscription Agreement, GDR Purchase Agreement, and Loan and Pledge Agreements. The outcome of these discussions and the disposition of the related assets and liabilities may have a material effect on our financial statements. We cannot presently estimate the timing or impact of any such resolution. 13 Table of Contents Revenue Recognition Revenue is recognized when (i) persuasive evidence of an arrangement exists, (ii) all obligations have been substantially performed pursuant to the terms of the arrangement, (iii) amounts are fixed or determinable, and (iv) the collectability of amounts is reasonably assured. We have assessed the revenue guidance of Accounting Standards Codification (“ASC”) 605-25 “Multiple-Element Arrangements” (“ASC 605-25”) to determine whether multiple deliverables in our arrangements with AUO represent separate units of accounting .Under the AUO License Agreements , we received initial license fees of $3 million, of aggregate license fees of up to $10 million. The additional $7 million in license fees were payable upon completion of certain conditions for the respective technologies.We have determined that the transfer of the licensed patents and technology and the effort involved in completion of the conditions for the respective technologies represent a single unit of accounting for each technology.Accordingly, using a proportional performance method, during the third quarter of fiscal year 2011 we began recognizing the $3 million initial license fees over the estimated periods that we expected to complete the conditions for the respective technologies. We have not recognized any portion of the $7 million of additional license fees as either deferred revenue or revenue as it is considered contingent revenue. The AUO License Agreements also provided for the basis for royalty payments on future production, if any, by AUO to CopyTele, which we have determined represent separate units of accounting.We have not recognized any royalty income under the AUO License Agreements. Prior to initiation of the AUO/E Ink Lawsuit, at each reporting period we assessed the progress in completing our performance obligations under the AUO License Agreements and recognized license fee revenue over the remaining estimated period that we expected to complete the conditions for the respective technologies. Commencing in the fourth quarter of fiscal year 2012, revenue recognition under the AUO License Agreements was suspended pending resolution of the AUO/E Ink Lawsuit.For more details on the AUO/E Ink Lawsuit, please see Note 10, “Contingencies” herein. During the six-month periods ended April 30, 2013 and 2012 we recognized approximately $-0- and $693,000, respectively, and for the three-month periods ended April 30, 2013 and 2012 $-0- and $247,000, respectively, of license fee revenue from AUO. License fee payments received from AUO which are in excess of the amounts recognized as revenue (approximately $1,187,000 as of April 30, 2013) are recorded as non-refundable deferred revenue on the accompanying consolidated balance sheet 14 Table of Contents 2. CONVERTIBLE DEBENTURES Convertible Instruments The Company accounts for hybrid contracts that feature conversion options in accordance with applicable generally accepted accounting principles (“GAAP”).ASC 815 “Derivatives and Hedging Activities,” (“ASC 815”) requires companies to bifurcate conversion options from their host instruments and account for them as free standing derivative financial instruments according to certain criteria. The criteria includes circumstances in which (a) the economic characteristics and risks of the embedded derivative instrument are not clearly and closely related to the economic characteristics and risks of the host contract, (b)the hybrid instrument that embodies both the embedded derivative instrument and the host contract is not re-measured at fair value under otherwise applicable generally accepted accounting principles with changes in fair value reported in earnings as they occur and (c)a separate instrument with the same terms as the embedded derivative instrument would be considered a derivative instrument. Conversion options that contain variable settlement features such as provisions to adjust the conversion price upon subsequent issuances of equity or equity linked securities at exercise prices more favorable than that featured in the hybrid contract generally result in their bifurcation from the host instrument. The Company accounts for convertible instruments, when the Company has determined that the embedded conversion options should not be bifurcated from their host instruments, in accordance with ASC 470-20 “Debt with Conversion and Other Options” (“ASC 470-20”). Under ASC 470-20 the Company records, when necessary, discounts to convertible notes for the intrinsic value of conversion options embedded in debt instruments based upon the differences between the fair value of the underlying common stock at the commitment date of the note transaction and the effective conversion price embedded in the note. The Company accounts for convertible instruments (when the Company has determined that the embedded conversion options should be bifurcated from their host instruments) in accordance with ASC 815.Under ASC 815, a portion of the proceeds received upon the issuance of the hybrid contract are allocated to the fair value of the derivative. The derivative is subsequently marked to market at each reporting date based on current fair value, with the changes in fair value reported in results of operations. The conversion feature of the convertible debenture issued on January 25, 2013 qualified as an embedded derivative instrument and was bifurcated from the host convertible debenture.Accordingly, this instrument has been classified as a derivative liability in the accompanying condensed consolidated balance sheet as of April 30, 2013. Derivative liabilities are initially recorded at fair value and are then re-valued at each reporting date, with changes in fair value recognized in earnings during the reporting period. 15 Table of Contents Common Stock Purchase Warrants The Company classifies as equity any contracts that (i)require physical settlement or net-share settlement or (ii) provides a choice of net-cash settlement or settlement in the Company’s own shares (physical settlement or net-share settlement)providing that such contracts are indexed to the Company's own stock as defined in ASC 815-40 "Contracts in Entity's Own Equity". The Company classifies as assets or liabilities any contracts that (i)require net-cash settlement (including a requirement to net cash settle the contract if an event occurs and if that event is outside the Company’s control) or (ii) gives the counterparty a choice of net-cash settlement or settlement in shares (physical settlement or net-share settlement).The Company assesses classification of common stock purchase warrants and other free standing derivatives at each reporting date to determine whether a change in classification between assets and liabilities or equity is required. Convertible Debenture due September 2016 In September 2012, the Company received aggregate gross proceeds of $750,000 from the issuance of 8% convertible debentures due September 12, 2016 in a private placement, of which $300,000 was sold to the Company’s current Chairman and then Chief Executive Officer and one other director of the Company. The debentures paid interest quarterly and were convertible into shares of our common stock at a conversion price of $0.092 per share on or before September 12, 2016.The Company recorded a discount to the carrying amount of the debentures of approximately $717,000 related to the debentures’ beneficial conversion feature.The Company was permitted to prepay the debentures at any time without penalty upon 30 days prior notice.The Company also had the option to pay interest on the debentures in common stock.During the three month period ended April 30, 2013, the entire $750,000 principal amount of these debentures were converted into 8,152,170 shares of common stock and an additional 100,725 shares were issued in payment of approximately $9,300 of accrued interest through the conversion date.The conversion of the debentures resulted in a charge to interest expense of approximately $717,000 during the second quarter of fiscal 2013. Convertible Debenture due January 2015 In January 2013, the Company received aggregate gross proceeds of $1,765,000 from the issuance of 8% convertible debentures due January 25, 2015 (“Convertible Debenture due January 2015”), of which $250,000 was received from our current President, Chief Executive Officer and director, and two other directors of the Company. The debentures pay interest quarterly and are convertible into shares of our common stock at a conversion price of $0.15 per share on or before January 25, 2015.The embedded conversion feature has certain weighted average anti-dilution protection provisions which would be triggered if the Company issues its common stock, or certain common stock equivalents, (as defined) at a price below $0.15 per share.The Company has the option to pay any interest on the debentures in common stock based on the average of the closing prices of our common stock for the 10 trading days immediately preceding the interest payment date. The Company also has the option to pay any interest on the debentures with additional debentures.The Company may prepay the debentures at any time without penalty upon 30 days prior notice but only if the sales price of the common stock is at least $.30 for 20 trading days in any 30-day trading period ending no more than 15 days before the Company’s prepayment notice. In conjunction with the issuance of the debentures, the Company issued warrants (the “Convertible Debenture Warrant”) to purchase 5,882,745 shares of its common stock.Each warrant grants the holder the right to purchase one share of the Company’s common stock at the purchase price of $0.30 per share on or before January 25, 2016.The Convertible Debenture Warrant may be exercised on a cashless basis only if there is not an effective registration statement covering such shares. 16 Table of Contents The Company determined, based upon authoritative guidance, that the conversion feature embedded within the Convertible Debenture due January 2015 should be valued separately and bifurcated from the host instrument and accounted for as a free-standing derivative liability and that the Convertible Debenture Warrant should also be valued and accounted for separately as an equity instrument. The Company determined the fair value of each of the three elements included within the Convertible Debenture due January 2015. The debenture portion (without the conversion feature) bearing interest at 8% was determined to be a debt instrument with a fair value of $1,490,000. The embedded conversion feature was determined to be a derivative with a fair value of $1,180,000. The Convertible Debenture Warrant was determined to be an equity instrument with a fair value of $370,000. The Company determined the fair value of each of these instruments based upon the assumptions and methodologies as discussed below. Since the Convertible Debenture Warrant was determined to be an equity instrument, the Company first computed the relative fair value of the Convertible Debenture due January 2015 (including the value of its conversion feature) with a fair value of $2,670,000 and the Convertible Debenture Warrant with a fair value of $370,000. Accordingly, the relative fair value of the Convertible Debenture Warrant and the Convertible Debenture due January 2015 (including the value of its conversion feature) was determined to be $214,819 and $1,550,181, respectively. Then, from the relative fair value of the Convertible Debenture due January 2015, the Company deducted in full the fair value of the embedded conversion feature of $1,180,000. The discount of $1,394,819 applied to the face value of the Convertible Debenture due January 2015 consists of the sum of the relative fair value of the Convertible Debenture Warrant of $214,819 and the full value of the bifurcated conversion option derivative liability of $1,180,000. The Convertible Debenture due January 2015 was recorded at a net value of $370,181, representing its face value of $1,765,000, less aggregate discounts for the derivative liability and warrant of $1,394,819, as summarized in the table below. Face value of Convertible Debenture due January 2015 $ 1,765,000 Fair value of embedded conversion feature $ 1,180,000 Relative fair value of Convertible Debenture Warrant 214,819 Discount $ 1,394,819 (1,394,819) Proceeds attributable to the Convertible Debenture due January 2015 $ 370,181 17 Table of Contents Accordingly, the Company accounted for the full amount of the discount as an offset to the Convertible Debenture due January 2015, amortizable under the effective interest method over the term of the debenture. The Company calculated the fair value of the embedded conversion feature of the Convertible Debenture due January 2015 using a Monte Carlo simulation, with the observable assumptions as provided in the table below. The significant unobservable inputs used in the fair value measurement of the reporting entity’s embedded conversion feature are expected stock prices, levels of trading and liquidity of the Company stock, probability of default of the host instrument, and loss severity in the event of such default. Significant increases in the expected stock prices and expected liquidity would result in a significantly higher fair value measurement. Significant increases in either the probability or severity of default of the host instrument would result in a significantly lower fair value measurement. As of January 25, 2013 and January 31, 2013 Stock price on valuation date $ 0.21 Conversion price $ 0.15 Stock premium for liquidity 57% Term (years) 2.00 Expected volatility 110% Weighted average risk-free interest rate 0.3% Trials 100,000 Aggregate fair value $ 1,180,000 18 Table of Contents The Company calculated the fair value of the Convertible Debenture Warrant issued on January 25, 2013 using the Black-Scholes option pricing model with the following assumptions: As of January 25, 2013 Stock price on valuation date $ 0.21 Exercise price $ 0.30 Stock premium for liquidity 38% Term (years) 3.00 Warrant exercise trigger price 41% Expected volatility 95% Weighted average risk-free interest rate 0.4% Number of warrants 5,882,745 Aggregate fair value $ 370,000 The Company determined the fair value of the Convertible Debenture due January 2015 by preparing an analysis of discounted cash flows, using a discount rate of 18.6%, which the Company deemed appropriate given the Company’s current risk scenarios. The derivative liability related to the embedded conversion feature is revalued at each reporting period. As of April 30, 2013, the Company determined the fair value of the derivative liability to be $970,000, and accordingly, during the three and six months ended April 30, 2013, the Company recorded a gain on the change in the fair value of the derivative liability of $210,000. There was no change in the fair value of the derivative liability at January 31, 2013. As of April 30, 2013, the Company calculated the fair value of the embedded conversion feature of the Convertible Debenture due January 2015 using a Monte Carlo simulation, with the observable assumptions as provided in the table below. The significant unobservable inputs used in the fair value measurement of the reporting entity’s embedded conversion feature are expected stock prices, levels of trading and liquidity of the Company stock, probability of default of the host instrument, and loss severity in the event of such default. Significant increases in the expected stock prices and expected liquidity would result in a significantly higher fair value measurement. Significant increases in either the probability or severity of default of the host instrument would result in a significantly lower fair value measurement. As of April 30, 2013 Stock price on valuation date $ 0.23 Conversion price $ 0.15 Stock premium for liquidity 51% Term (years) 1.70 Expected volatility 95% Weighted average risk-free interest rate 0.2% Trials 100,000 Aggregate fair value $ 970,000 19 Table of Contents The amortization of debt discount related to the Convertible Debenture due January 2015 was $78,617 and $83,398 for the three and six months ended April 31, 2013, respectively. In connection with the issuance of the Convertible Debenture due January 2015, the Company provided compensation to the placement agent consisting of a cash fee of $41,400 and a warrant for the purchase of 276,014 shares of the Company’s common stock (“Placement Agent Warrant”). The terms of the Placement Agent Warrant are identical to the terms of the Convertible Debenture Warrant, and using Black-Scholes, upon issuance, was determined to have a fair value of $17,360. Assumptions for the valuation of the Placement Agent Warrant were identical to those provided above for the Convertible Debenture Warrant. In addition, issuance costs included legal fees of approximately $25,000. The sum of the issuance costs was $83,760, and this cost was allocated as provided below: Attributable to: Accounting Treatment Amount The embedded conversion feature (derivative) Expensed as incurred $ 55,999 The 8% Convertible Debenture Warrant Charged to additional paid-in capital 10,194 The 8% Convertible Debenture Recorded as deferred issuance costs and amortized under the interest method over the term of the 8% Convertible Debenture. 17,567 Total $ 83,760 During the three and six months ended April 30, 2013, the Company amortized $-0- and $-0-, respectively of deferred issuance costs, which when recorded, will be recorded as interest expense. In connection with the issuance of the Convertible Debenture due January 2015, on April 24, 2013, the Company prepared and filed a registration statement registering for resale the shares of its common stock which may be issued upon the conversion of the debenture consistent with the terms and conditions of the registration rights agreement the Company entered into with the holders of the registrable shares listed above. The Company has agreed to use its best efforts to ensure that such registration statement would be declared effective by July 24, 2013. The Company has agreed to maintain the effectiveness of the registration statement through the earlier of three years from the date of the issuance of the Convertible Debenture due January 2015 or until Rule 144 of the Securities Act is available to the holders to allow them to sell all of their registrable securities thereunder. 20 Table of Contents 3. STOCK BASED COMPENSATION We maintain stock equity incentive plans under which we may grant non-qualified stock options, stock appreciation rights, stock awards, performance awards, or stock units to employees, directors and consultants. Stock Option Compensation Expense We account for stock options granted to employees and directors using the accounting guidance in ASC 718 “Stock Compensation” (“ASC 718”). In accordance with ASC 718, we estimate the fair value of service based stock options and performance based options on the date of grant, using the Black-Scholes pricing model. For options vesting if the trading price of the Company’s common stock exceeds two separate price targets we use a Monte Carlo Simulation in estimating the fair value at grant date. We recognize compensation expense for stock option awards over the requisite or implied service period of the grant. We recorded stock-based compensation expense, related to stock options granted to employees and directors, of approximately $1,028,000 and $111,000, during the six-month periods ended April 30, 2013 and 2012, respectively, and approximately $555,000 and $30,000 during the three-month periods ended April 30, 2013 and 2012, respectively. Included in stock-based compensation cost for employees and directors during the six months ended April 30, 2013 and 2012 was approximately $803,000 and $4,000, respectively, and during the three month periods ended April 30, 2013 and 2012 was approximately $402,000 and $2,000, respectively, related to the amortization of compensation cost for stock options granted to employees and directors in prior periods but not yet vested. As of April 30, 2013, there was unrecognized compensation cost related to non-vested share-based compensation arrangements for stock options granted to employees and directors, related to service based options of approximately $2,291,000 which will be recognized over a weighted-average period of 2.2 years, related to options subject to market conditions of approximately $1,017,000 which will be recognized over a weighted-average period of 1.5 years and related to performance based options of approximately $699,000 which will be recognized over an expected period of approximately 1 year. We account for stock options granted to consultants using the accounting guidance included in ASC 505-50 “Equity-Based Payments to Non-Employees” (“ASC 505-50”). In accordance with ASC 505-50, we estimate the fair value of service based stock options at each reporting period, and performance based options at each reporting period when the achievement is considered probable, using the Black-Scholes pricing model. F or options vesting if the trading price of the Company’s common stock exceeds two separate price targets we estimate the fair value at each reporting period using a Monte Carlo Simulation. We did not issue any stock options to consultants during the six-month periods ended April 30, 2013 and 2012. 21 Table of Contents We recorded stock-based compensation expense for consultants during the three and six months ended April 30, 2013 of approximately $185,000 and $427,000, respectively, and for the three and six months ended April 30, 2012 of approximately $-0- and -0-, respectively, related to stock options granted in prior periods but not yet vested. As of April 30, 2013, there was unrecognized consulting expense related to non-vested share-based compensation arrangements for stock options granted to consultants, related to service based options of approximately $1,204,000 which will be recognized over a weighted-average period of 2.4 years, related to options subject to market conditions of approximately $787,000 which will be recognized over a weighted-average period of 1.9 years and related to performance based options of approximately $499,000. As of April 30, 2013, we have not recognized any compensation cost related to performance based options as achievement was not considered probable. Fair Value Determination In September 2012 we instituted changes to our operations as more fully described in Note 1. Prior to that date we separated the individuals we granted stock options to into three relatively homogenous groups, based on exercise and post-vesting employment termination behaviors. To determine the weighted average fair value of stock options on the date of grant, we took a weighted average of the assumptions used for each of these groups. Subsequent to that date individuals are included in a single group. The fair value of stock options granted to consultants is determined on an individual basis. The stock options we granted during the six months ended April 30, 2013 consisted of awards of options with 5-year terms, which vest over one year and options with 10-year terms which vest in three annual installments commencing on the date of grant or over a nine month period. The stock options we granted during the six months ended April 30, 2012 consisted of awards of options with 10-year terms which vested immediately. The following weighted average assumptions were used in estimating the fair value of stock options granted during the six and three months ended April 30, 2013 and 2012. For the Six Months For the Three Months Ended April 30, Ended April 30, 2013 2012 2013 2012 Weighted average fair value at grant date $ .17 $ 0.08 $ 0.18 $ 0.08 Valuation assumptions: Expected life ( years) 5.26 1.43 5.35 1.00 Expected volatility 116.5% 124% 117% 125% Risk-free interest rate .73% .20% .82% .18% Expected dividend yield 0 0 0 0 22 Table of Contents We use the Black-Scholes pricing model in estimating the fair value of stock options which vest over a specific period of time or upon achieving cash milestones.The expected term of stock options represents the weighted average period the stock options are expected to remain outstanding. For options granted prior to the change in our operations in September 2012, actual historical performance was used for awards exercised or cancelled. For awards that remained unexercised and outstanding, even exercise over the remaining contractual term was assumed. Each category was weighted for its relative size in the population and was then multiplied by the indicated expected term for each category to arrive at the expected term for the population. For options granted subsequent to the changes in our operations during the fourth quarter of fiscal 2012, we used the simplified method to determine expected term. The simplified method was adopted since we do not believe that historical experience is representative of future performance because of the impact of the changes in our operations and the change in terms from historical options which vested immediately to terms including vesting periods of up to three years. Under the Black-Scholes pricing model we estimated the expected volatility of our shares of common stock based upon the historical volatility of our share price over a period of time equal to the expected term of the options. We estimated the risk-free interest rate based on the implied yield available on the applicable grant date of a U.S. Treasury note with a term equal to the expected term of the underlying grants. We made the dividend yield assumption based on our history of not paying dividends and our expectation not to pay dividends in the future. For options vesting if the trading price of the Company’s common stock exceeds two separate price targets we used a Monte Carlo Simulation in estimating the fair value. Under ASC 718, the amount of stock-based compensation expense recognized is based on the portion of the awards that are ultimately expected to vest. Accordingly, if deemed necessary, we reduce the fair value of the stock option awards for expected forfeitures, which are forfeitures of the unvested portion of surrendered options. Based on our historical experience we have not reduced the amount of stock-based compensation expenses for anticipated forfeitures. We will reconsider use of the Black-Scholes pricing model if additional information becomes available in the future that indicates another model would be more appropriate. If factors change and we employ different assumptions in the application of ASC 718 in future periods, the compensation expense that we record under ASC 718 may differ significantly from what we have recorded in the current period. Stock Option Activity During the six-month periods ended April 30, 2013 and 2012, we granted options to employees and directors to purchase 180,000 and 1,290,000 shares, respectively, of common stock at weighted average exercise prices of $0.20 and $0.16 per share, respectively, pursuant to the CopyTele, Inc. 2010 Share Incentive Plan (the "2010 Share Plan). During the six-month period ended April 30, 2013, in addition to options granted under the 2003 Share Plan and the 2010 Share Plan, we granted options to our outside directors to purchase 3,000,000 shares at weighted average excise prices of $0.21 per share. During the six-month periods ended April 30, 2013 and 2012, stock options to purchase 90,000 shares and 1,290,000 shares, respectively, of common stock were exercised with aggregate proceeds of approximately $13,000 and $208,000, respectively. 23 Table of Contents StockOptionPlans As of April 30, 2013, we have two stock option plans: the CopyTele, Inc. 2003 Share Incentive Plan (the "2003 Share Plan") and the 2010 Share Plan, which were adopted by our Board of Directors on April 21, 2003 and July 14, 2010, respectively. The 2003 Share Plan provides for the grant of nonqualified stock options, stock appreciation rights, stock awards, performance awards and stock units to key employees and consultants. The maximum number of shares of common stock available for issuance under the 2003 Share Plan is 70,000,000 shares. The 2003 Share Plan was administered by the Stock Option Committee through June 2004, from June 2004 through July 2010, by the Board of Directors, from July 2010 through August 2012, by the Stock Option Committee, from August 2012 through November 2012, by the Executive Committee of the Board of Directors and since November 2012, by the Board of Directors, which determines the option price, term and provisions of each option. The exercise price with respect to all of the options granted under the 2003 Share Plan since its inception was equal to the fair market value of the underlying common stock at the grant date. In accordance with the provisions of the 2003 Share Plan, the plan terminated with respect to the grant of future options on April 21, 2013. Information regarding the 2003 Share Plan for the six months ended April 30, 2013 is as follows: Weighted Average Exercise Price Per Share Aggregate Intrinsic Value Shares Options Outstanding at October 31, 2012 16,350,045 $ 0.72 Exercised (90,000) $ 0.145 Forfeited (441,200) $ 0.83 Options Outstanding at April 30, 2013 15,818,845 $ 0.72 $ 155,000 Options Exercisable at April 30, 2013 15,758,845 $ 0.72 $ 145,000 The following table summarizes information about stock options outstanding under the 2003 Share Plan as of April 30, 2013: Stock Options Outstanding Stock Options Exercisable Weighted Weighted Average Average Range of Remaining Weighted Remaining Weighted Exercise Number Contractual Life Average Number Contractual Life Average Prices Outstanding (in years) Exercise Price Exercisable (in years) Exercise Price $0.07 - $0.37 1,980,000 3.48 $0.15 1,920,000 3.46 $0.16 $0.43 - $0.70 5,384,770 2.46 $0.60 5,384,770 2.46 $0.60 $0.74 - $0.92 6,199,075 3.28 $0.85 6,199,075 3.28 $0.85 $1.04 - $1.46 2,255,000 2.74 $1.10 2,255,000 2.74 $1.10 24 Table of Contents The 2010 Share Plan provides for the grant of nonqualified stock options, stock appreciation rights, stock awards, performance awards and stock units to key employees and consultants. The maximum number of shares of common stock available for issuance under the 2010 Share Plan was initially 15,000,000 shares. On July 6, 2011, the 2010 Share Plan was amended by our Board of Directors to increase the maximum number of shares of common stock that may be granted to 27,000,000 shares, and on August 29, 2012, the maximum number of shares was further increased to 30,000,000 shares. Current and future non-employee directors are automatically granted nonqualified stock options to purchase up to 60,000 shares of common stock upon their initial election to the Board of Directors and 60,000 shares of common stock at the time of each subsequent annual meeting of our shareholders at which they are elected to the Board of Directors. The 2010 Share Plan was administered by the Stock Option Committee through August 2012, from August 2012 through November 2012, by the Executive Committee of the Board of Directors and since November 2012, by the Board of Directors, which determines the option price, term and provisions of each option. The exercise price with respect to all of the options granted under the 2010 Share Plan was equal to the fair market value of the underlying common stock at the grant date. As of April 30, 2013, the 2010 Share Plan had 1,075,020 shares available for future grants. Information regarding the 2010 Share Plan for the six months ended April 30, 2013 is as follows: Weighted Average Exercise Price Per Share Aggregate Intrinsic Value Shares Options Outstanding at October 31, 2012 2,820,000 $ 0.25 Granted 180,000 $ 0.20 Options Outstanding at April 30, 2013 3,000,000 $ 0.24 $ 51,000 Options Exercisable at April 30, 2013 2,071,250 $ 0.26 $ 36,000 The following table summarizes information about stock options outstanding under the 2010 Share Plan as of April 30, 2013: Options Outstanding Options Exercisable Weighted Weighted Average Average Remaining Weighted Remaining Weighted Range of Number Contractual Life Average Number Contractual Life Average Exercise Prices Outstanding (in years) Exercise Price Exercisable (in years) Exercise Price $0.12 - $0.37 3,000,000 6.22 $0.24 2,071,250 5.37 $0.26 In addition to options granted under the 2003 Share Plan and the 2010 Share Plan, in September 2012, the Board of Directors approved the grant of stock options to purchase 41,500,000 shares and, during the six months ended April 30, 2013, the Board of Directors approved the grant of stock options to purchase 3,000,000 shares . 25 Table of Contents Of the stock options granted in September 2012, nonqualified options to purchase 40,000,000 shares were issued to our new executive team, consisting of 16,000,000 stock options issued to our new President and Chief Executive Officer, 8,000,000 stock options issued to our new Senior Vice President of Engineering and 16,000,000 stock options issued to a new strategic advisor to the Company.These stock options have an exercise price of $0.2175 (the average of the high and the low sales price of the common stock on the trading day immediately preceding the approval of such options by the Board of Directors) and have a term of ten years.
